Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 10, 2019

The Court of Appeals hereby passes the following order:

A20D0093. LARON D. GRIFFIN v. WRI PROPERTY MANAGEMENT LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
superior court issued a writ of possession in favor of WRI Property Management,
LLC, Laron D. Griffin filed several pleadings, including a request for transcripts and
a motion to set aside under OCGA § 9-11-60. The superior court denied relief on
July 22, 2019 and Griffin filed an application for discretionary review on September
19, 2019. We, however, lack jurisdiction.
      Under OCGA § 44-7-56, appeals in dispossessory actions must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Griffin’s application, filed 59
days after entry of the superior court’s order, is untimely. Accordingly, Griffin’s
application is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/10/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.